DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  01/23/23, 05/05/21, 05/13/21, 05/24/21, 08/09/21, 04/07/22  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor et al. US  2021/0321963 in view of Birdwell et al. US  2015/0106306.
As to claim 1, Manor teaches a method performed by one or more data processing apparatus, the method comprising: obtaining a synaptic resolution image of at least a portion of a brain of a biological organism; [figs. 2-4; fig. 6;  figs. 13-14; ¶ 0028-0032; ¶ 0046; ¶ 0051-0053; ¶ 0056-0068; ¶ 0097-0103] processing the image to identify: (i) a plurality of neurons in the brain, and (ii) a plurality of synaptic connections between pairs of neurons in the brain; [figs. 6; figs. 13-14; ¶ 0056; ¶ 0066; ¶ 0097-0110] 
Manor does not explicitly teach generating data defining a graph representing synaptic connectivity between the neurons in the brain, wherein the graph comprises a plurality of nodes and edges, wherein each edge connects a pair of nodes, comprising: mapping each neuron in the brain to a respective node in the graph; and mapping each synaptic connection between a pair of neurons in the brain to an edge between a corresponding pair of nodes in the graph; determining an artificial neural network architecture corresponding to the graph representing the synaptic connectivity between the neurons in the brain; and processing a network input using an artificial neural network having the artificial neural network architecture to generate a network output.
Birdwell teaches generating data defining a graph representing synaptic connectivity between the neurons in the brain, wherein the graph comprises a plurality of nodes and edges, wherein each edge connects a pair of nodes, [¶ 0116-0117; ¶ 0170-0173] comprising: mapping each neuron in the brain to a respective node in the graph; [¶ 0116-0117; ¶ 0170-0173] and mapping each synaptic connection between a pair of neurons in the brain to an edge between a corresponding pair of nodes in the graph; [figs. 5; fig. 8; figs. 13-18; ¶ 0116-0117] determining an artificial neural network architecture corresponding to the graph representing the synaptic connectivity between the neurons in the brain; [¶ 0116-0117; ¶ 0170-0173] and processing a network input using an artificial neural network having the artificial neural network architecture to generate a network output. [abstract; ¶ 0077-0082]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Birdwell in order to improve the similar device (apparatus, method, or product) of Manor in the same way and yield the predictable result of improved information processing.
As to claim 2, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 1. Birdwell teaches wherein determining an artificial neural network architecture corresponding to the graph representing the synaptic connectivity between the neurons in the brain comprises: mapping each node in the graph to a corresponding artificial neuron in the artificial neural network architecture; [figs. 5; fig. 8; figs. 13-18; ¶ 0082; ¶ 0116-0117]  and for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the artificial neural network architecture that correspond to the pair of nodes in the graph that are connected by the edge. [figs. 5; fig. 8; figs. 13-18; ¶ 0082; ¶ 0116-0117]
As to claim 3, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 2. Birdwell teaches processing the image to identify a respective direction of each of the synaptic connections between pairs of neurons in the brain; [¶ 0006; ¶ 0158; ¶ 0173] wherein generating data defining the graph further comprises determining a direction of each edge in the graph based on the direction of the synaptic connection corresponding to the edge; [¶ 0006; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173] wherein each connection between a pair of artificial neurons in the artificial neural network architecture has a direction specified by the direction of the corresponding edge in the graph. [¶ 0006; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173]
As to claim 4, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 2. Birdwell teaches processing the image to determine a respective weight value for each of the synaptic connections between pairs of neurons in the brain; [¶ 0006; ¶ 0078; ¶ 0082; ¶ 0120-0133; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173] wherein generating data defining the graph further comprises determining a weight value for each edge in the graph based on the weight value for the synaptic connection corresponding to the edge; [¶ 0006; ¶ 0078; ¶ 0082; ¶ 0120-0133; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173] wherein each connection between a pair of artificial neurons in the artificial neural network architecture has a weight value specified by the weight value of the corresponding edge in the graph. [¶ 0006; ¶ 0078; ¶ 0082; ¶ 0120-0133; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173]
As to claim 5, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 2. Birdwell teaches wherein processing a network input using an artificial neural network having the artificial neural network architecture to generate a network output comprises, for each of a plurality of given artificial neurons of the artificial neural network: receiving artificial neuron inputs from other artificial neurons in the artificial neural network that are connected to the given artificial neuron by connections directed towards the given artificial neuron; [abstract; fig. 27; ¶ 0078-0083; ¶ 0115-0117; ¶ 0153-0154; ¶ 0196] generating an artificial neuron output based on the artificial neuron inputs; [abstract; fig. 27; ¶ 0078-0083; ¶ 0115-0117; ¶ 0153-0154; ¶ 0196] and providing the artificial neuron output to other artificial neurons in the artificial neural network that are connected to the given artificial neuron by connections directed away from the given artificial neuron. [abstract; fig. 27; ¶ 0078-0083; ¶ 0115-0117; ¶ 0153-0154; ¶ 0196]
As to claim 6, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 1. Manor teaches training the artificial neural network having the artificial neural network architecture using machine learning training techniques on a set of training data. [¶ 0048; ¶ 0155]
As to claim 7, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 1. Manor teaches wherein the network input comprises image data. [figs. 2-4; fig. 6;  figs. 13-14; ¶ 0028-0032; ¶ 0046; ¶ 0051-0053; ¶ 0056-0068; ¶ 0097-0103]
As to claim 8, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 1. Manor teaches wherein the network output comprises classification data that specifies a respective score for each of multiple classes. [¶ 0006; ¶ 0048-0053]
As to claim 9, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 1. Manor teaches wherein the biological organism is an animal. [¶ 0094-0103]
As to claim 10, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 9. Manor teaches wherein the biological organism is a fly. [¶ 00094-0103]
As to claim 11, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 1. Manor teaches wherein the synaptic resolution image of the brain of the biological organism is generated using electron microscopy techniques. [¶ 0090-0097]
As to claim 12, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 1. Manor teaches wherein processing the image to identify: (i) a plurality of neurons in the brain, [figs. 6; figs. 13-14; ¶ 0056; ¶ 0066; ¶ 0097-0110] and (ii) a plurality of synaptic connections between pairs of neurons in the brain, comprises: identifying positions of the neurons in the image; [figs. 6; figs. 13-14; ¶ 0056; ¶ 0066; ¶ 0097-0110] and identifying the synaptic connections between pairs of neurons based on proximity of the positions of the neurons in the image. [figs. 6; figs. 13-14; ¶ 0056; ¶ 0066; ¶ 0097-0110]
As to claim 13, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 12. Manor teaches wherein identifying positions of neurons in the image comprises processing the image, features derived from the image, or both, using a machine learning model that is trained using supervised learning techniques to identify positions of neurons in images. [¶ 0048; ¶ 0155]
As to claim 14, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 12. Manor teaches wherein identifying the synaptic connections between pairs of neurons based on proximity of the positions of the neurons in the image comprises, for one or more pairs of neurons comprising a first neuron and a second neuron: determining: (i) a first tolerance region in the image around the first neuron, and (ii) a second tolerance region in the image around the second neuron; and determining that the first neuron is connected by a synapse to the second neuron based on an overlap between the first tolerance region and the second tolerance region. [figs. 3-4; figs. 15-16;  ¶ 0053-0055; ¶ 0116-0138]
As to claim 15, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 4. Birdwell teaches wherein processing the image to determine a respective weight value for each of the synaptic connections between pairs of neurons in the brain comprises, for a synaptic connection between a first neuron and a second neuron in the brain: determining the weight value for the synaptic connection between the first neuron and the second neuron based on a proximity of the first neuron and the second neuron in the image. [¶ 0006; ¶ 0078; ¶ 0082; ¶ 0120-0133; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173]
As to claim 16, see rejection of claim 1, except this is a claim to directed to a system comprising: one or more computers; and one or more storage devices communicatively coupled to the one or more computers, wherein the one or more storage devices store instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising [Manor -fig. 1; ¶ 0038] with the same limitations as claim 1.
As to claim 17, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 16. Birdwell teaches wherein determining an artificial neural network architecture corresponding to the graph representing the synaptic connectivity between the neurons in the brain comprises: mapping each node in the graph to a corresponding artificial neuron in the artificial neural network architecture; [figs. 5; fig. 8; figs. 13-18; ¶ 0082; ¶ 0116-0117]  and for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the artificial neural network architecture that correspond to the pair of nodes in the graph that are connected by the edge. [figs. 5; fig. 8; figs. 13-18; ¶ 0082; ¶ 0116-0117]  
As to claim 18, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 17. Birdwell  teaches wherein the operations further comprise processing the image to identify a respective direction of each of the synaptic connections between pairs of neurons in the brain; [¶ 0006; ¶ 0158; ¶ 0173] wherein generating data defining the graph further comprises determining a direction of each edge in the graph based on the direction of the synaptic connection corresponding to the edge; [¶ 0006; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173] wherein each connection between a pair of artificial neurons in the artificial neural network architecture has a direction specified by the direction of the corresponding edge in the graph. [¶ 0006; ¶ 0116-0117; ¶ 0158; ¶ 0170-0173]
As to claim 19, see rejection of claim 1, except this is a claim to directed to one or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations [Manor -fig. 1; ¶ 0038] with the same limitations as claim 1.
As to claim 20, Manor (modified by Birdwell) using the motivation above teaches the limitations of claim 19. Birdwell teaches wherein determining an artificial neural network architecture corresponding to the graph representing the synaptic connectivity between the neurons in the brain comprises: mapping each node in the graph to a corresponding artificial neuron in the artificial neural network architecture; [figs. 5; fig. 8; figs. 13-18; ¶ 0082; ¶ 0116-0117]   and for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the artificial neural network architecture that correspond to the pair of nodes in the graph that are connected by the edge. [figs. 5; fig. 8; figs. 13-18; ¶ 0082; ¶ 0116-0117]  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483